         Case 1:19-cv-04917-VSB Document 57
                                         56 Filed 06/02/20
                                                  05/29/20 Page 1 of 4
                                                                     1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 THE MANAGEMENT GROUP, LLC,                           19-CV-04917 (VSB)

                               Plaintiff,             NOTICE OF VOLUNTARY
                                                      DISMISSAL OF ACTION
                       v.                             PURSUANT TO F.R.C.P.
                                                      41(a)(1)(A)(i)
 HOLIDAYNET, LLC and GODADDY, INC.,

                             Defendants.


       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and the May

5, 2020 Order of the Court, whereas no defendant hereto has filed an Answer to the Complaint

nor a motion for summary judgment in the within litigation, and whereas the Management Group

have regained the domains in issue rendering this Federal forum unnecessary; now therefore

       Plaintiff hereby voluntarily dismisses this action, with prejudice as to the issue of domain

ownership, subject to the stipulation between The Management Group LLC and Holidaynet LLC

attached hereto reserving, as those parties only, the right to litigate issues other than ownership

and possession of the domain names at issue in other forums.



                                                     MARION & ALLEN
                                                     488 Madison Avenue
                                                     Suite 1120
                                                     New York, NY 10022
                                                     (201) 264-6622
                                                     Attorneys for Plaintiff


                                                     By: /s/ Roger K, Marion, Esq.
                                    6/2/2020
                                                           Roger K. Marion, Esq.
Case
 Case1:19-cv-04917-VSB
      1:19-cv-04917-VSB Document
                         Document56-1
                                  57 Filed
                                      Filed06/02/20
                                            05/29/20 Page
                                                      Page21ofof43
Case
 Case1:19-cv-04917-VSB
      1:19-cv-04917-VSB Document
                         Document56-1
                                  57 Filed
                                      Filed06/02/20
                                            05/29/20 Page
                                                      Page32ofof43
Case
 Case1:19-cv-04917-VSB
      1:19-cv-04917-VSB Document
                         Document56-1
                                  57 Filed
                                      Filed06/02/20
                                            05/29/20 Page
                                                      Page43ofof43
